DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung (US2007/0046608) in view of Shin (USP 2008/0030439).
Regarding claims 2-4, Chung’s figure 4 shows a display device comprising: a pixel portion (18; figure 2) and a circuit outside (scan driver/emission driver; figure 2) the pixel portion, wherein the pixel portion comprises a pixel, wherein the circuit (figure 4) is electrically connected to the first wiring (EMI), a second wiring (CLK), a third wiring (SP), a first power supply line (VSS), and a second power supply line (VDD), wherein a first clock signal (CLK) is input to the second wiring, wherein the circuit comprises a third transistor (M7), a fourth transistor (M6), a fifth transistor (M3), a sixth transistor (M1), a seventh transistor (M2), an eighth transistor (M4), and a ninth transistor (M5), wherein 
Chung’s figure 4 does not show a detail of a pixel circuit comprising a first transistor, a second transistor and a light emitting element as called for in claims 2-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






2/28/2022
/TUAN T LAM/Primary Examiner, Art Unit 2842